Citation Nr: 0945115	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, denying service connection for 
asbestosis.  In September 2006, the Veteran submitted a 
notice of disagreement (NOD) and subsequently perfected his 
appeal in February 2007.

The RO only adjudicated a claim for asbestosis.  However, the 
Veteran had filed a claim for "asbestos-related lung 
condition, to include asbestosis."  See VA Form 21-4138, 
March 2006.  As such, the issue has been recharacterized 
above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran contends that he has pleural thickening as a 
result of active duty service.  Specifically, he contends 
that he was exposed to asbestos in service and that this has 
caused pleural thickening.  See VA Form 21-4138, March 2006.

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for asbestos-related 
lung disease.

A VA medical opinion was obtained in June 2006.  At that 
time, the RO requested that the examiner (1) determine 
whether the pleural thickening seen on a January 2006 chest 
x-ray was at least as likely as not related to inservice 
asbestos exposure, and (2) separate the symptomatology of 
pleural thickening and bronchitis, in order to evaluate each 
disability separately.  Relying on pulmonary function test 
and chest x-ray results from a January 2006 VA examination, 
the examiner concluded that the Veteran's pleural thickening 
is not due to asbestosis.  He also identified the Veteran's 
bronchitis symptoms and noted that "[i]t does not appear 
that he has had a diagnosis of asbestos related lung 
disease."  Although the examiner determined that the Veteran 
did not have asbestosis, nor was his pleural thickening due 
to asbestosis, she did not determine whether the pleural 
thickening was due to asbestos exposure or asbestos-related 
lung disease.  Additionally, the opinion is unclear as to 
whether the Veteran's observed pleural thickening is related 
to his chronic bronchitis.  In light of these deficiencies, 
the June 2006 VA examiner's opinion is not adequate to render 
a decision on entitlement to service connection for asbestos-
related lung disease.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the Veteran's claim of entitlement to 
service connection for asbestos-related lung disease must be 
remanded for a new VA opinion.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of updated treatment records, 
covering the period from January 22, 2007 
to the present, should be obtained and 
added to the claims folder.

2.  The Veteran's claims file should be 
returned to the original June 2006 VA 
examiner, if possible, to determine the 
nature and etiology of the Veteran's 
pleural thickening.  The examiner must 
review pertinent documents in the 
Veteran's claims file.  The Veteran may be 
recalled for examination, if deemed 
necessary.  The examiner must specifically 
address whether the pleural thickening 
seen on the January 2006 chest x-ray is 
related to asbestos exposure or asbestos-
related lung disease.  The examiner must 
address this question regardless of 
whether he diagnoses the Veteran with 
asbestosis.  The examiner should also 
address whether the pleural thickening is 
related to the Veteran's chronic 
bronchitis.

If the June 2006 VA examiner is 
unavailable, the Veteran should be 
afforded an examination with an 
appropriate examiner.  All indicated 
studies should be performed.  The claims 
folder should be provided to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examination report should reflect that 
such a review was conducted.  The examiner 
should provide an opinion as to the 
likelihood that the Veteran's current 
pleural thickening is causally related to 
inservice asbestos exposure and/or if it 
is related to his chronic bronchitis.  The 
examiner should discuss inservice 
treatment records, the January 2006 VA 
examination, and the June 2006 VA 
examiner's opinion.  A complete rationale 
should be provided for any opinion 
offered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for asbestos-related lung 
disease should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

